PER CURIAM.
After carefully reviewing the entire record, we find no reversible error. The orders of probation entered by the trial court, however, incorrectly state the offenses of selling cocaine and selling cannabis, while the jury found Byrd guilty of the lesser included offense of possession of cocaine and Byrd pled nolo contendere to possession of less than twenty grams of cannabis. The orders of probation must be corrected to reflect the proper offenses. Accordingly, this cause is remanded for correction of these errors.
JOANOS, JJ., concur. THOMPSON and ZEHMER,